Citation Nr: 1618907	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability prior to July 6, 2015.

2.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to April 1984, and from January 1987 to January 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  From the date of his November 26, 2008 claim for a total disability rating based on individual unemployability (TDIU), to February 23, 2012, service connection was in effect for obstructive sleep apnea, pseudofolliculitis barbae, left shoulder rotator cuff tendonitis, right rotator cuff tendonitis, right knee patellar tendonitis, left knee patellar tendinitis, residual fracture of the right index finger, residual fracture of the right little finger, left hand sprain, and pinguecula with dry eye symptoms.

2.  The combined service-connected disability rating was 80 percent between November 26, 2008 and February 23, 2012.

3.  From February 24, 2012, following a grant of service connection for cyclothymic disorder, to July 5, 2015, when the disability rating for cyclothymic disorder was increased to 100 percent, the Veteran's combined service-connected disability rating is 90 percent.

4.  From July 6, 2015, the combined service-connected disability rating is 100 percent.

5.  Prior to May 3, 2013, the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  

6.  From May 3, 2013, the evidence of record indicates the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  

7.  From May 3, 2013, TDIU due to service-connected cyclothymic disorder is a service connected disability rated as total, and his remaining service connected disabilities have a combined disability rating of at least 60 percent.

8.  Special monthly compensation was granted effective July 6, 2015, rendering the issue of TDIU moot from that date.


CONCLUSIONS OF LAW

1.  Prior to May 3, 2013, the criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  From May 3, 2013 to July 5, 2015 the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  From May 3, 2013, the criteria for special monthly compensation have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

If the total rating is based on a disability or combination of disabilities for which VA's Schedule of Rating Disabilities (Rating Schedule) provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability, without regard to advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. Part 4 (2015).

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  In his November 2008 claim for TDIU, the Veteran stated that he was unemployable due to not being able to lift heavy objects or stand for long periods of time due to tendonitis.  He explained that he was unable to sit down without unexpectedly falling asleep in the middle of work conversations.  The Veteran added that he experienced pain in his knees and shoulders.  

In a December 2008 examination, the examiner stated that the Veteran had limitation of lifting due to his service-connected shoulder disability and daytime somnolence due to sleep apnea.  A June 2009 VA examination noted a minimal impact from the Veteran's pseudofolliculitis barbae on his activities or occupation.  A December 2009 VA Medical Center treatment note included the Veteran's report that he could not find a job as a consequence of his criminal record.  He stated that he did not believe he could work due to his impulsive behavior and poor control of his anger.  

In a November 2011 determination, the Social Security Administration (SSA) found that the Veteran was not disabled due to bipolar and personality disorders.  In his application for SSA benefits, the Veteran reported that sleep apnea, tendonitis, personality disorder, manic depression, bipolar disorder, a vocal cord disability, scarred eyes, nasal deformity, pain in the right knuckle and little finger, limited his ability to work.  

A January 2011 clinical psychologist's findings associated with that claim, noted that the Veteran did not have cognitive or language limitations that would affect his ability to work.  It was noted that the Veteran had a college degree and adequate intelligence, memory, and attention skills to perform a variety of vocational skills.  The examiner reported that the Veteran's difficulties were primarily in the area of impulse control, particularly regarding interpersonal relationships, and that he had difficulty accepting supervision and getting along with coworkers.  The examiner stated that the Veteran's irritability might make interacting with the public difficult, but that attendance and performance of tasks within his skill range did not seem problematic, nor did tolerating the performance aspects of competitive employment.  It was noted that social stresses in the workplace were poorly tolerated by the Veteran. 

A February 2011 report conducted in conjunction with the SSA's determination, noted that the Veteran reported joint pain in the knees, shoulder pain, and bilateral elbow pain.  The Veteran reported that he was able to feed, bathe, and dress himself, and he stated he believed he could lift 100 pounds.  Physical examination revealed that the Veteran was able to walk normally into the waiting room, had no problem walking down the hall, and sat comfortably during examination.  A functional assessment revealed no major or minor forms of decreased functionality.  The examiner found that the Veteran would be able to sit and work, walk for at least six hours a day without restriction, and sit without restriction.  There would be no postural manipulative or environmental restrictions.

At a May 2013 VA examination, the Veteran reported that he could not find work due to his two felony convictions.   The examiner noted that the Veteran would have a difficult time performing work.  The examiner explained that the Veteran was quick to become irritable anxious and angry.  The Veteran was reported as repeatedly stressing without any threat or embellishment that he had difficulty getting along with people in all settings.  The examiner noted that if the Veteran were to work, he would need to perform repetitive and simple work in structured setting.  The examiner noted that it would be important for his supervisors to be supportive as they worked with him, that he would not be able to provide a leadership role, and that he would quickly become irritable agitated and hypomanic.

In a June 2013 rating decision, the RO granted service connection for cyclothymic disorder, with an evaluation of 70 percent, effective February 24, 2012.  

A July 2013 VA examiner found that the Veteran's skin condition did not impact his ability to work.  A May 2014 VA Medical Center treatment note included the Veteran's report that his life seemed hopeless at times because of a past felony.  He stated that his big stressor was facing life with a felony conviction because he could not obtain a job.  In a December 2014 examination, it was noted that the Veteran's eye disability did not impact his ability to work.

In a September 2014 examination, the examiner noted that when the Veteran's service-connected left shoulder "acted" up, he had difficulty and pain lifting things with his left arm.  The Veteran described pain in the left hand and increased left knee pain.  The Veteran reported that he had to and rest when his condition got worse.  It was noted that the manifestations of the service-connected left knee was pain and difficulty bending.  He was noted as having trouble squatting, climbing stairs, and walking.  In an October 2014 examination, it was noted that the Veteran's knee disorders caused trouble with squatting, climbing stairs, and walking.  In a January 2015 VA examination, the examiner said that the Veteran's service-connected eye disability did not affect his employability.

In a March 2016 statement, the Veteran reported that he had been unemployable since 2007 or possibly before that.  He stated that he had issues working with others, as early as his Army service.  The Veteran stated that while working in temporary jobs he got into physical encounters and almost went to jail for punching and choking a man.  He stated that his last job lasted less than two months because he almost attacked a few customers.  The Veteran stated that he was better off by himself, than being around others.

From the date of his claim for TDIU, November 26, 2008, service connection was in effect for obstructive sleep apnea, rated as 50 percent disabling; pseudofolliculitis barbae, rated as 30 percent disabling; right knee patellar tendonitis, rated as 10 percent disabling; right rotator cuff tendonitis, rated as 10 percent disabling; left rotator cuff tendonitis, rated as 10 percent disabling; left knee patellar tendinitis, rated as 10 percent disabling; and residual fracture of the right index finger and residual fracture of the right little finger, both rated as noncompensably disabling.  The combined service-connected disability rating was 80 percent.  

Thereafter, effective February 24, 2012, the service connection was granted and a disability rating of 70 percent for cyclothymic disorder was assigned.  From February 24, 2012 to November 1, 2013, combined service-connected disability rating was 90 percent.  The Veteran's pseudofolliculitis barbae disability rating was reduced to noncompensable from 30 percent by the RO, effective November 1, 2013, but this did not change the Veteran's 90 percent total disability rating.  Thus, the schedular criteria for TDIU are met for the entirety of the appeal period.  38 C.F.R. § 4.16(a).

Prior to May 3, 2013, the day of the Veteran's VA examination to determine the severity of his psychiatric disabilities, the evidence is against a finding that the Veteran's service-connected disabilities rendered him unemployable.  The January 2008 findings in the Veteran's SSA records note that the Veteran had difficulty working with others, but that he had a college degree and adequate intelligence, memory, and attention skills to perform a variety of vocational occupations.

Outside of the Veteran's cyclothymic disorder, the evidence does not demonstrate that the Veteran's disabilities caused impairments that rendered him unable to obtain or sustain employment.  The Veteran's service-connected shoulder disorders are shown by the December 2008 examination to cause limitation with lifting and daytime somnolence, but unemployability was not indicated.  Similarly, VA examinations indicate that the Veteran's service-connected pseudofolliculitis barbae did not impact his ability to work.  Additionally, the February 2011 findings of the SSA note minimal impairment that would affect the Veteran's employability, as the Veteran was shown to be able to walk, sit, and stand, and reported he could lift about 100 pounds.  

While the Veteran's treatment records prior to this time note the Veteran's concern that he was unable to work with others, it also demonstrates that much of this concern was based upon an inability to find a job due to his criminal record.  Moreover, the Board has considered the SSA's findings that the Veteran's disabilities did not render him unable to work as probative evidence against the claim of TDIU.  Thus, prior to the May 2013 VA examination, a TDIU is not warranted.  

However, from May 3, 2013, the evidence demonstrates that the Veteran's cyclothymic disorder rendered him unable to obtain or retain employment.  The May 2013 VA examiner surmised that if the Veteran was to work, he would require a very specific employment setting.  The May 2013 examination report, along with the Veteran's statements, indicate the Veteran's cyclothymic disorder greatly limits the circumstances in which he could maintain employment.  Accordingly, the evidence shows that TDIU is warranted from beginning May 3, 2013.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Ss a result of this decision, a TDIU due to service connected cyclothymic disorder has been granted.  Thus, for special monthly compensation purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service connected disability rated as total beginning May 3, 2013, his TDIU due solely to service connected cyclothymic disorder, and has additional service-connected disabilities that are independently rated at more than 60 percent combined, the criteria for special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) have been met as of May 3, 2013.  

Finally, in an August 2015 rating decision, the RO granted a 100 percent disability rating for cyclothymic disorder.  Additionally, the Veteran was granted special monthly compensation in an August rating decision from July 6, 2015 based on his 100 percent schedular rating for cyclothymic disorder and additional disabilities that are independently rated at 60 percent or more.  Therefore, the issue of TDIU is rendered moot from July 6, 2015.  


ORDER

Prior to May 3, 2013, TDIU is denied.

From May 3, 2013, TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

From May 3, 2013 entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


